DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-14, 16, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cortelyou et al. (US Pub No 2016/0059145 A1).
Re claim 1, Cortelyou et al. disclose a mobile fragrance discharge (Fig. 5) device comprising:
a body (98) configured to mount a plurality of fragrance material storages (70; paragraph 0037), each of the plurality of fragrance material storages configured to store a respective fragrance material (paragraph 0030);
a discharge portion (80) coupled to the body and configured to discharge (paragraph 0028), to an outside of the body, at least a portion of a fragrance material supplied from one of the plurality of fragrance material storages;

a controller (Figs. 2 & 3, 64/74) configured to determine a discharge characteristic of the fragrance material supplied from one of the plurality of fragrance material storages based on location information or travel route information of the body (paragraph 0023), and to control discharge of the fragrance material from the discharge portion based on the determined discharge characteristic (paragraph 0028); and
a propeller (90) coupled to the body and configured to provide a driving force so that the mobile fragrance discharge device is capable of flight.
Re claim 2, Cortelyou et al. disclose the discharge characteristic is based on at least one of whether to discharge the fragrance material, a type, an amount, a discharge direction, or a discharge pattern of the fragrance material to be discharged, a blending ratio, or a location of the fragrance material in a space (paragraph 0023).
Re claim 3, Cortelyou et al. disclose the controller is configured to control discharge of the fragrance material from the discharge portion at a predetermined location or in a predetermined section within the travel route (paragraphs 0023 & 0028).
Re claim 4, Cortelyou et al. disclose the controller is configured to control discharge of the fragrance material from the discharge portion further based on at least one of spatial information associated with a space in which the mobile fragrance discharge device is present (paragraph 0030), state information of the mobile fragrance discharge device (paragraph 0030), or information associated with a person or an object present within the space.
Re claim 5, Cortelyou et al. disclose a sensor (paragraph 0027) portion coupled to the body and configured to sense spatial information comprising a spatial characteristic around the mobile fragrance discharge device,


Re claim 6, Cortelyou et al. disclose the sensor portion comprises at least one of an image sensor (paragraph 0028), a pollution measurement sensor, a temperature measurement sensor, a fluid velocity sensor, an illuminance sensor, an odor sensor, a location recognition sensor (paragraph 0027), a proximity sensor (paragraph 0027), or a sound sensor.
Re claim 9, Cortelyou et al. show the propeller comprises one or more rotors (Fig. 5, 90), and
the mobile fragrance discharge device is a drone (18) capable of moving and hovering in a three-dimensional (3D) space.
Re claim 10, Cortelyou et al. disclose a communicator (Fig. 4, 82; paragraph 0029) configured to interact with an external device and to communicably connect to the external device to control discharging of the fragrance material (88).
Re claim 11, Cortelyou et al. disclose the location detector is configured to determine the travel route of the body based on fragrance material related information from the external device (paragraphs 0023, 0027 & 0030).
Re claim 12, Cortelyou et al. disclose the fragrance material related information comprises at least one of multimedia content information provided from the external device, spatial information comprising a spatial characteristic around the mobile fragrance discharge device (paragraph 0030), time information (paragraph 0023), odor information, user body information of a user of the mobile fragrance discharge device, a relative location between the mobile fragrance discharge device and the user (paragraph 0027), or preference information of the user on a specific fragrance material (paragraph 0030).
Re claim 13, Cortelyou et al. disclose the controller is configured to control the propeller to control a travel speed of the mobile fragrance discharge device (paragraph 0027).

Re claim 16, Cortelyou et al. disclose the location detector is configured to determine the travel route of the body based on fragrance material related information received from the external device (paragraph 0023), and to determine again the travel route of the body based on new fragrance material related information received from the external device (paragraph 0030).
Re claim 19, Cortelyou et al. disclose a mobile fragrance discharge device (Fig. 5) communicably connected to an external device (Fig. 4, 84) capable of discharging one or more fragrance materials (paragraph 0030), the mobile fragrance discharge device comprising:
a body (98);
a discharge portion (80) coupled to the body and configured to discharge (paragraph 0028), to an outside of the body, a first fragrance material provided from a storage (78);
a location detector (paragraph 0027) configured to detect a location or a travel route of the body; 
a propeller (90) coupled to the body and configured to provide a driving force so that the mobile fragrance discharge device is capable of flight;
a communicator (Fig. 4, 82; paragraph 0029) configured to communicably connect to the external device; and 
a controller (Figs. 2 & 3, 64/74) configured to determine a discharge characteristic of the first fragrance material based on location information or travel route information of the body (paragraph 0023), and to control discharge of the first fragrance material from the discharge portion based on the determined discharge characteristic (paragraph 0028),

Re claim 21, Cortelyou et al. disclose a mobile fragrance discharge device (Fig. 5) comprising: 
a body (98);
a plurality of fragrance material storages mounted to the body (paragraph 0037), each of the plurality of fragrance material storages configured to store a respective fragrance material (paragraph 0030);
a discharge portion (80) coupled to the body and configured to discharge (paragraph 0028), to an outside of the body, at least a portion of a fragrance material supplied from one of the plurality of fragrance material storages;
a controller (Fig. 3, 74) configured to determine a discharge characteristic of the fragrance material supplied from one of the plurality of fragrance material storages based on location information or travel route information of the body (paragraph 0023), and to control discharge of the fragrance material from the discharge portion based on the determined discharge characteristic (paragraph 0028); and
a propeller (90) coupled to the body and configured to provide a driving force so that the mobile fragrance discharge device is capable of flight.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cortelyou et al. (US Pub No 2016/0059145 A1) in view of Burema et al. (US Pub No 2014/0303814 A1).
Re claim 15, Cortelyou et al. disclose all aspects of the claimed invention but do not teach the external device is another fragrance discharge device, and
the location detector is configured to determine the travel route on a relative location with the other fragrance discharge device and to control discharging of the fragrance material.
However, Burema et al. disclose a mobile discharge device in communication with an external device wherein the external device is another mobile discharge device (paragraph 0149), and
the location detector is configured to determine the travel route on a relative location (paragraph 0144) with the other mobile discharge device and to control discharging of the discharge material.
.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9-16, 19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752